Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 1 of 7 PageID #: 1




                             LINITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND




Mia Tarducci,

       Plaintift

V                                                     C.A. No.

Kristen Coates,

       Defendant.


                                          COMPLAINT

       Plaintiff Mia Tarducci brings this action against Kristen Coates and alleges as follows:


                                            PARTIES

       1.       Plaintiff Mia Tarducci ("Tarducci")      is an individual and resident of         the

Commonwealth of Pennsylvania.

       2.       Defendant Kristen Coates ("Coates") is an individual and resident of the state    of
Rhode Island.

                                        JURISDICTION

       3.       This Court has jurisdiction over this matter pursuant Io 28 U.S.C. $$ 1331 and

1338(a). This Court has jurisdiction over the state law claims pursuant to 28 U.S.C. $ 1338(b),

and under the doctrine of pendent jurisdiction.


       4.       Venue exists in this Court pursuant to 28 U.S.C. $ 1391(b).




                                                  t
Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 2 of 7 PageID #: 2




                                            BACKGROUND


        5.     Tarducci      is an artist   whose work has appeared    in   galleries, exhibitions and

published art collections.


        6.     Tarducci has been showing and selling her art for over a decade. Tarducci has

developed a reputation as a premier artist, and her works sell for significant prices.


        7.      Coates operates a gallery and store located in Newport, Rhode Island where she

sells pieces of art and various household items. Coates also operates                      a    website

www.KristenCoates.net where she offers art and other items for sale and promotes her services        as


a decorator (the "Coates Website"). The art Coates offers for sale in her store and on her website

includes pieces she claims to have created.


        8.     In 2016, Tarducci produced a coordinated collection of eight 48" x 48" themed

paintings referred to as "Floor Details". Each of the individual works in the "Floor Details"

collection is the subject of a United States Copyright Registration. True and accurate copies of

Registration   Nos.    VA0002i 83749, V40002183121, V40002183726, V40002183728,

V40002183719, V40002183720,V40002185293 andv40002183730 are reproduced                     as   Exhibit

A, including illustrations of the copyrighted work (collectively, the "Registrations").


       9.      Tarducci's "Floor Details" collection appeared in a juried exhibition at the Carnegie

Museum of Art in Pittsburgh, where they received the prestigious Leon Arkus Award. Images            of

at least a portion of the images contained in the Registrations are displayed on Tarducci's website,

www.miatarducci.com (the "Tarducci V/ebsite").


        10.    In the summer of 2018, Tarducci and Coates discussed the possibility of placing

some of Tarducci's works      in Coates' gallery. Coates indicated interest in one of the paintings in

                                                   2
Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 3 of 7 PageID #: 3




Tarducci's "Floor Details" collection and a second derivative painting (the "Tarducci Works").

Coates accessed the Tarducci Website in conjunction with her evaluation of the Tarducci Works.


         1   1.   Tarducci brought the Tarducci Works to a meeting with Coates at Coates' gallery.

Coates   told Tarducci that the "Floor Details" images included in the Tarducci Works presented

unique images in a new and different style.


         12.      Coates represented to Tarducci that she had a client interested in the paintings and

that if the client chose not to purchase them, she would put the works in her gallery. In reliance

on Coates' representations, Tarducci left the Tarducci V/orks in Coates' possession. No discussion

of exclusivity for the display of any of Tarducci's works, including the subject of the Registrations,

was had between the parties.     A true and accurate photograph of the Tarducci Works entrusted to

Coates is attached as Exhibit B.


         13.      During the week after Tarducci left her works in Coates'possession, Coates

contacted Tarducci and asked Tarducci to pick them        up.   Coates complained that Tarducci was

displaying other works in another gallery on Memorial Avenue in Newport.

         14.      Although Tarducci had never agreed to give Coates an exclusive right to show her

works, Tarducci complied with Coates' request and retrieved the Tarducci Works from Coates.

Tarducci subsequently returned to Pittsburgh.

         15.      Subsequently, Coates presented in her gallery and posted on her website two 48" x

48" paintings entitled "The Cost of Doing Business" (the "Infringing 'Works"). Images of the

Infringing'Works are attached as Exhibit C.

         16.      The Infringing Works are substantially similar to the images identified in the

Registrations.




                                                   3
Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 4 of 7 PageID #: 4




         17.   Coates had access to the Tarducci Works, at least one image of which is included

in the Registrations, while the Tarducci Works were in her possession and displayed in her gallery.

Coates also had access to the images identified in the Registrations while accessing the Tarducci

Website.

         18.   Tarducci learned of the existence of the Infringing Works from a gallery owner in

Newport, who identified the substantial similarity among the Infringing Works, the Tarducci
'Works
         and the images identified     in the Registrations. Other   members   of the Newport     art

community indicated confusion as to the origin of the Infringing Works.

         19.   Tarducci investigated and found that Coates was offering the Infringing V/orks for

sale on her website for $3,000 each.

         20.   Tarducci demanded that Coates remove the Infringing Works from public display.

         21.   By letter dated November 14,2019, Coates, through counsel, responded that          she

would remove the Infringing Works from her gallery and website and she "pledge[d]" to keep

them in her private collection in the future.

         22.   Coates did not remove the works from her website. For months they continued to

appear on the'oDesigners" page of the website.

         23.   Upon information and belief, Coates produced the Infringing Works during or

shortly after the time that she had access to the Tarducci Works in her possession as well as the on

the Tarducci Website.

         24.   Upon information and belief, Coates' titling of the Infringing Works as   ooThe
                                                                                                 Cost

of Doing Business" is a strong indication of Coates' willful infringement of the Registrations     as


well as her intent to unfairly compete with confusingly similar goods which would deceive

potential and actual purchasers.



                                                 4
Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 5 of 7 PageID #: 5




                                                COUNT      I
                              (Copyright Infringement, I7 U.S.C. $40 1)

        25.      Tarducci incorporates paragraphs I    *24     as   if fully   set forth herein.

        26.      Tarducci owns all right, title and interest in and to the works included in "Floor

Details" as illustrated in the Registrations.

        27.      Coates had access    to the Tarducci 'Works and the images identified in                    the

                                                 'Works
Registrations prior to the time the Infringing             were produced.

        28.      The Infringing Works, which first appeared after Coates' acquired access to the

Registrations, are substantially similar to the Registrations.

        29.      At all times relevant, Coates was aware of Tarducci's proprietary interest in the

Tarducci Works as well as the remainder of the Floor Details series.

        30.      Coates' particular titling of the Infringing V/orks "The Cost of Doing Business"

indicates Coates'   willful and intentional copying of both the images and style of the works

identified in the Registrations with the depicted images of the Infringing Works.

        31.      Coates   willfully infringed and continues to willfully infringe the              Registrations

without permission from Tarducci, by copying the images identified in the Registrations and/or

producing derivative works thereof without permission or license from Tarducci, by offering the

Infringing'Works for sale, and by publishing the Infringing Works on her website.

        32.      Coates has been enriched, and Tarducci has suffered damage, as a result of Coates'

acts of infringement.

                                           COUNT II
                              (Unfair Competition, 15 U.S.C. $1125(a))

        33   .   Tarducci incorporates paragraph s I   -   32 as if fully set forth herein.




                                                   5
Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 6 of 7 PageID #: 6




       34.     Coates' display of the Infringing Works in her store and on her website has

confused and misled customers and is likely to continue to confuse and mislead customers to

patronize Coates' business believing the works to be Tarducci's.

       35,     Coates has publicly displayed the Infringing V/orks with the intention of confusing

or misleading the public. Coates' particular titling of the Infringing Works "The Cost of Doing

Business" indicates Coates'   willful and intentional desire to trade on Tarducci's goodwill and
                                                             'Works.
reputation with the depicted images of the Infringing

       36.     Coates' public display of the Infringing Works constitutes unfair competition under

the Lanham Act.

                                          COUNT III
                                      (Unfair Competition)

       37.     Tarducci incorporates paragraphs      1   -   36 as if fully set forth herein.

                                                         'Works
       38.     Coates' display of the Infringing                   in her store and on her website has

confused and misled customers and is likely to continue to confuse and mislead customers to

palronize Coates' business believing the works to be Tarducci's.

       39.     Coates has publicly displayed the Infringing V/orks with the intention of confusing

                                                                               'Works
or misleading the public. Coates' particular titling of the Infringing                  "The Cost of Doing

Business" indicates Coates'   willful and intentional desire to trade on Tarducci's goodwill and

reputation with the depicted images of the Infringing V/orks.

       36.     Coates' public display of the Infringing Works constitutes unfair competition under

Rhode Island law.




                                                 6
Case 1:20-cv-00069-JJM-LDA Document 1 Filed 02/11/20 Page 7 of 7 PageID #: 7




         WHEREFORE Tarducci requests that the Court enter Judgment in her favor and against

Coates

         1)   Requiring Coates to destroy the Infringing V/orks;

         2)   Enjoining Coates from infringing the Registrations;

         3) Awarding    damages for   willful copyright infringement    and unfair competition; and

         4)   Awarding such other relief   as the   Court deems appropriate.



PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TzuABLE.

                                                    Plaintifl
                                                    Mia Tarducci,
                                                    By her attorney,


                                                    /s/ Stacey P. Nakøsian
                                                    Stacey P. Nakasian, Esq., #5069
                                                    DUFFY & SWEENEY, LTD
                                                    321 South Main Street, Suite 400
                                                    Providence, RI 02903
                                                    (40r) 4ss-0700
                                                    snakasian@duffu sweeney. com

Dated: February 11,2020




                                                       7
